 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED SPECIALTY INSURANCE    ) Case No.: 1:19-cv-00037 DAD JLT
     COMPANY,                      )
12                                 ) ORDER CLOSING THE CASE
               Plaintiff,          ) (Doc. 6)
13
          v.                       )
14                                 )
     CONTRACTORS INSURANCE COMPANY )
15   OF NORTH AMERICA, INC.,       )
                                   )
16             Defendant.          )
                                   )
17
18          The plaintiff has filed a notice of voluntary dismissal. (Doc. 6) No defendant has appeared in

19   this action. Thus, according to Fed. R. Civ.P. 41, the dismissal is effective without an order of the

20   Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Therefore, the Clerk of the

21   Court is DIRECTED to close this action.

22
23   IT IS SO ORDERED.

24      Dated:     April 10, 2019                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28
